Citation Nr: 1242932	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for cervicothoracic spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to July 1990, January 1991 to February 1991, and March 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

It is noted that the Veteran perfected an appeal of the claims for service connection for post traumatic stress disorder and a total evaluation based on individual unemployability due to service-connected disability.  The RO subsequently granted these claims-no appeal has been perfected as to the assigned disability evaluation or effective dates.  As such, there remains no current controversy before the Board on these matters.

It is also noted that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran seeks a hearing before a member of the Board.  See VA Form 9 dated in June 2012; see also, Letter from Attorney dated in June 2012.  A hearing on appeal will be granted if the claimant expresses a desire to appear in person.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a VA hearing before a member of the Board at the RO, and given the opportunity to elect a video conference hearing in lieu thereof.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

